                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :   CRIMINAL NO. 4:17-CR-394
                                           :
             v.                            :   (Chief Judge Conner)
                                           :
XIAO WU ZHOU,                              :
                                           :
                    Defendant              :

                                      ORDER

      AND NOW, this 18th day of January, 2019, upon consideration of the motion

(Doc. 63) to compel specific discovery by defendant Xiao Wu Zhou (“Zhou”), and

the parties respective briefs in support of and opposition to said motion, and for the

reasons stated in the accompanying memorandum, it is hereby ORDERED that

Zhou’s motion (Doc. 63) to compel is DENIED.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
